DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1-20, group I, is elected without traverse.
Claims 23-23 have been withdrawn per restriction.
This office action is in response to the election submitted on 16-SEPT-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, it is unclear how to interpret “a data processing apparatus”. ¶[0102] of the publication recites “A portion of the above-described apparatus, systems or methods can be embodied in or performed by various digital data processors or computers, wherein the computers are programmed or store executable programs of sequences of software instructions to perform one or more of the steps of the methods.” (emphasis by Examiner). It in unclear if the “data processing apparatus” is a computer or contains a processor. For purposes of examination and compact prosecution, the “data processing apparatus” is interpreted as being a computer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
MPEP 2106.04(a)(2)(IIl) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Further, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”

Yes, the following limitations

locating a perforation stage location on the differential stress map;
A person could reasonably perform in the mind the act of locating a location on a map amounting to performing an observation and then a judgment.

executing the propagation steps until an exit condition is true;
Performing the steps until a condition is met is an evaluation and can reasonably be done in the mind. The steps may only be performed once if the evaluation is true after one iteration.

wherein the propagation steps comprise: determining a differential stress state for a current portion of the differential stress map proximate to a previous portion of the differential stress map utilized in a previous propagation step;
Determine the stress state is performing an evaluation for a selected portion which can be accomplished aided with a pen and paper. The different is between he current portion and a previous portion, a simple different which can be performed in the mind.

calculating a HF geometry for the current portion of the differential stress map wherein a total energy value is reduced utilizing the calculated HF geometry; and
The calculation for the current portion of the map and the energy associated with the geometry can be reasonably be done with pen and paper with an evaluation for determining the total energy value.

Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity.

No. The following amount to insignificant extra-solution activity:

receiving model inputs and a differential stress map of the well system area;
Receiving the model inputs for the map is mere data gathering. No specifics of how the data is collected are provided.

initializing propagation steps utilizing the model inputs and the differential stress map; and
The initializing the with the inputs and the map remains mere data gathering because the inputs and map are only data inputs, no details of how these are generated is found in the claim.

updating the fracture model utilizing the HF geometry for the current portion of the differential stress map.
The updating the model is post-solution activity of updating the model, no further details are provided of how the model is used or implemented.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity and mere instructions to implement on a computer in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that computers employed in the most basic functions do not impose meaningful limits (Bancorp Services v. Sun Life).
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 2 recites “wherein the exit condition is set to true where at least one of a total energy value is reduced to substantially zero, a count of propagation steps equals a total time step, and the differential stress map has been completed” is adding to the abstract idea by adding a condition where the method ends which can be reasonably completed in the mind by performing a judgement.

Claim 3 recites “wherein the current portion of the differential stress map utilized when the fracture model process begins is proximate to the perforation stage location” performing proximation is an form of an evaluation which can be completed in the mind.

Claim 4 recites “wherein the calculating a HF geometry utilizes neighbor portions of the differential stress map, the differential stress state, and the model inputs, wherein the neighbor portions had the HF geometry calculated in the previous propagation step” performing a calculation is an evaluation furthering the abstract idea.

Claim 5 recites “utilizing the fracture model to determine at least one of a well placement location within the well system and a HF job plan of the well system” selecting a placement of the well is a judgement and opinion furthering the abstract idea of a mental process. 

Claim 6 recites “wherein the model inputs include at least one of the perforation stage location, a perforation count, a perforation interval length, the total energy value, and a total time step” is continuing the evaluation and furthering the abstract idea.

Claim 7 recites “receiving a stress map of the well system area, wherein the stress map is generated from a stress analysis method” receiving is mere data gathering and is extra-solution activity.
“identifying a maximum principal stress direction of each fracture utilizing the stress map” is performing a judgment when identifying the direction and furthers the abstract idea.
“computing a natural fracture network using the stress map, the maximum principle stress direction, and a geological information determined from the natural fracture network” is performing an evaluation and furthers the abstract idea.
“generating a local differential stress map utilizing the natural fracture network and the stress map” is post-solution activity of producing an output of the abstract idea.
“rotating the local differential stress map to align with the maximum principle stress direction” is performing an evaluation and furthers the abstract idea. 

Claim 8 recites “constraining the calculating utilizing mass conservation, energy conservation, multi-fracture interaction, and stress field orientation” is placing constraints on performing the abstract idea and only furthers the mental process.

Claim 9 recites “wherein the constraining further includes a HF fluid leak-off calculation” which adds an additional calculation, an evaluation furthering the abstract idea.

Claim 10 recites “wherein the constraining further includes a stress shadow effect” is an additional evaluation furthering the abstract idea.

Claim 11 recites “wherein the calculating the HF geometry merges two or more fractures” is an observation of integrating the two fractures into one in the model and furthers the abstract idea.

Claim 12 recites “wherein the model inputs further includes a wellbore length, a wellbore orientation, and a HF stage” is mere data gathering, extra-solution activity.

Claim 13 recites “pre-processing the current portion of the differential stress map, wherein the pre-processing includes determining at least one of the current portion is outside of the differential stress map, the current portion already has fractures, the total energy value is sufficient to fracture the current portion, the total energy value is sufficient to complete the HF geometry, and the total energy value is sufficient to enable a stress shadow effect; and” is a judgment of determining the sufficient energy to perform the evaluation.
“determining to bypass a current propagation step utilizing the pre-processing” the determination is a judgment or observation of how to perform the method, furthering the abstract idea.

Claim 14 recites “wherein the current portion of the differential stress map is determined utilizing a fracture volume calculated volumetrically at the end of each of the propagation steps, and wherein the calculating the HF geometry utilizes the angle and length of a fracture” is an additional evaluation performed adding to the abstract idea.

Claim 15 recites “wherein the fracture model process utilizes a machine learning algorithm, and wherein the machine learning algorithm utilizes well system area property constraints” is a high level machine learning algorithm, effectively performing an evaluation, a mental process.

Claim 16 recites “wherein the fracture model process is executed on a well site controller of the well system area, and the fracture model is utilized to update a HF job plan” updating the HF job plan is post-solution activity.

Claims 17-20 are rejected under substantially the same ground as Claims 1, 7, 8, and 13, mutatis mutandis.
Additional generic computer components are rejected as follows:
MPEP § 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

Claim 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 17 is directed towards transitory propagating signals, per se. Claim 17 recites “when executed” and is interpreted to encompass embodiments when the system is not executed.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir.1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called computer-readable storage and other such variations) typically covers forms of nontransitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.2.
A claim drawn to such a computer-readable medium that covers both transitory and nontransitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed.Cir. 1998).
The dependent claims 18-20 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Ouenes, U.S. Patent Application Publication 2017/0145793 A1 (hereinafter ‘Ouenes’) in view of
Somogyvari et al., “Synthetic fracture network characterization with transdimensional inversion” (hereinafter ‘Somogyvari’).

Regarding Claim 1: A method to generate a fracture model of a well system area with hydraulic fracturing (HF) using a fracture model process, comprising: 

    PNG
    media_image1.png
    626
    752
    media_image1.png
    Greyscale
Ouenes teaches receiving model inputs and a differential stress map of the well system area; ([0081] and Fig. 12 Ouenes teaches a fracture model input with a differential stress as shown in Fig. 12, a stress map “…the equivalent fracture model 170 is input in the meshless particle-based geomechanical simulation, the method 150 continues at step 155 to compute the initial geomechanical conditions resulting from the interaction between the regional stress 117 and the equivalent fracture model 170. These initial geomechanical conditions are represented by a horizontal differential stress 190 as shown in FIG. 12 and the maximum principal stress direction…”)
Ouenes teaches locating a perforation stage location on the differential stress map; ([0055] Ouenes teaches the position and depth, i.e. location of the perforation clusters in the fracture stages “…In some instances, the data gathering step 151 includes gathering or obtaining completion stimulation data. The completion data includes the position and depth of the perforation clusters, cluster per fracture stages, tubing size, completion time…”)
Ouenes teaches initializing propagation steps utilizing the model inputs and the differential stress map; and ([0063] Ouenes teaches the natural fractures are selected, i.e. initializing model inputs for the fracture network “…The process for finding the natural fractures, for example, in the naturally fractured subterranean formation 103, starts by selecting a three dimensional or two dimensional representation 171 of the considered reservoir volume. When using a three dimensional representation, the natural fractures could be represented by discrete planes or by an average characteristic of the natural fractures, such as fracture density, in a representative elementary volume. When using a two dimensional representation of the reservoir volume, the natural fracture density is approximated at a surface location 102 or 101 by an average value, such as hydrocarbon production rates, that could be used as a proxy for the combined effects of the complex three dimensional fracture network 109…”)
Ouenes teaches calculating a HF geometry for the current portion of the differential stress map wherein a total energy value is reduced utilizing the calculated HF geometry; and ([0085] Ouenes teaches the geometry calculated based on the stress for a rate of energy release “…These continuum mechanics computations take into account the displacement or geometrical discontinuities and stress concentration at the crack tip involved in fractured media by using fracture mechanics model that provides an estimation of the rate of energy release available at the unit area of the crack surface, the J integral, that could control the material failure…”)
Ouenes teaches updating the fracture model utilizing the HF geometry for the current portion of the differential stress map. ([0085] Ouenes teaches the differential stress is determined across all stages, i.e. updating “…The resulting differential stress map 190 shows areas in black 191 where the differential stress is low thus helping the development of hydraulic fracturing complexity that is frequently responsible for successful hydraulic fracturing. The area 192 shows an area colored mainly in white where the differential stress is high thus could lead to poor stimulation if the stimulation treatment across all the stages is the same and not adapted to the variable differential stress…”)

Ouenes does not appear to explicitly disclose
executing the propagation steps until an exit condition is true; 
wherein the propagation steps comprise: 
determining a differential stress state for a current portion of the differential stress map proximate to a previous portion of the differential stress map utilized in a previous propagation step; 

However, Somogyvari teaches executing the propagation steps until an exit condition is true; (Pg. 5111 ¶2 Somogyvari teaches “…In order to reach this, a very dense DFN is generated by repeated additions until the domain is completely filled with fractures (when no free insertion points exist)…”)
Somogyvari teaches 
    PNG
    media_image2.png
    562
    389
    media_image2.png
    Greyscale
wherein the propagation steps comprise: determining a differential stress state for a current portion of the differential stress map proximate to a previous portion of the differential stress map utilized in a previous propagation step; (Figure 1 – pg. 5108 and pg. 5111 ¶5 Somogyvari teaches the forward model performing propagation steps and updating the current portion from the previous step for the fracture network generating the stress map “…The computational time of each iteration is dominated by the computational time for the forward model. Clearly, consideration of further processes such as matrix diffusion would increase the computational burden…”)
Ouenes and Somogyvari are analogous art because they are from the same field of endeavor, modeling hydraulic fracturing.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calculating a HF geometry for the current portion of the differential stress map wherein a total energy value is reduced utilizing the calculated HF geometry as disclosed by Ouenes by executing the propagation steps until an exit condition is true and wherein the propagation steps comprise: determining a differential stress state for a current portion of the differential stress map proximate to a previous portion of the differential stress map utilized in a previous propagation step as disclosed by Somogyvari.
One of ordinary skill in the art would have been motivated to make this modification in order to improve calibration and to perform the realizations for the analysis as discussed by Somogyvari in the abstract “A main feature is the varying dimensions of the inverse problem, which allows for the calibration of fracture geometries and numbers. This delivers an ensemble of thousands of DFN realizations that can be utilized for probabilistic identification of fractures in the aquifer. In the presented hypothetical and outcrop-based case studies, cross sections between boreholes are investigated. The procedure successfully identifies major transport pathways in the investigated domain and explores equally probable DFN realizations, which are analyzed in fracture probability maps and by multidimensional scaling.”

Regarding Claim 2: Ouenes and Somogyvari teach The method as recited in claim 1, 
Ouenes teaches wherein the exit condition is set to true where at least one of a total energy value is reduced to substantially zero, a count of propagation steps equals a total time step, and the differential stress map has been completed. (Pg. 5109 ¶7 Ouenes teaches a limit to the fracture which ends the iterations is stress map is completed “…The type of update is randomly selected according to initially defined probabilities. These probabilities do not have to be constant, but they can change from iteration to iteration. If the fracture intensity reaches a minimum limit, the fracture deletion update is disabled. If it reaches a maximum limit, the fracture addition update is disabled. These limits assure that the fracture intensities of the solutions stay close to the predefined value. After an update, the tomographic experiment is simulated with the proposed new DFN realization, r’…”)

Regarding Claim 3: Ouenes and Somogyvari teach The method as recited in claim 1, 
Ouenes teaches wherein the current portion of the differential stress map utilized when the fracture model process begins is proximate to the perforation stage location. ([0013] Ouenes teaches the completion stage location, i.e. perforation stages location “…The meshless particle-based geomechanical simulator uses the derived initial geomechanical condition to add hydraulic fractures and apply pressure on their faces to simulate the sequence of hydraulic fracturing and derive the resulting strain and J integral which can be used to estimate the asymmetric half-lengths and initial propped permeability needed by hydraulic fracturing design and reservoir simulation software to optimize wellbore and completion stage positions that achieve the highest production in the stimulated reservoir volume and that allow a better interpretation of microseismic surveys or any other field measurement used to achieve similar goals…”)

Regarding Claim 4: Ouenes and Somogyvari teach The method as recited in claim 1, 
Somogyvari teaches wherein the calculating a HF geometry utilizes neighbor portions of the differential stress map, the differential stress state, and the model inputs, wherein the neighbor portions had the HF geometry calculated in the previous propagation step. (Pg. 5107 ¶5 Somogyvari teaches the DFN of the fracture network where the DFN contains the stress state “…The inversion procedure (Figure 1) is initiated by randomly generating a DFN realization, r, based on given statistical properties. It is implemented in a forward model and evaluated by comparison to the observations. In each subsequent iteration, a new DFN realization is proposed by sequentially updating the geometry of the previous one. The rjMCMC algorithm is reversible by definition [Green, 1995]. Reversibility means that the algorithm runs with the same rules backward as forward. This is considered when defining the following three geometry updates: fracture addition, fracture deletion, and fracture shift…”)

Regarding Claim 5: Ouenes and Somogyvari teach The method as recited in claim 1, further comprising 
Ouenes teaches utilizing the fracture model to determine at least one of a well placement location within the well system and a HF job plan of the well system. ([0099] Ouenes teaches the completion stages optimization for location of the hydrocarbon production, i.e. well system “…In some instances, the reduction or increase of completions stages optimized according to their placement only in low differential stress zones could be translated in costs and expenses that could be compared to the revenues generated from the predicted hydrocarbon production derived from reservoir simulation software that also uses the stimulated permeability to simulate the most likely extent of the stimulated reservoir volume that could contribute to the production…”)

Regarding Claim 6: Ouenes and Somogyvari teach The method as recited in claim 1, 
Ouenes teaches wherein the model inputs include at least one of the perforation stage location, a perforation count, a perforation interval length, the total energy value, and a total time step. ([0085] Ouenes teaches the at least one total energy value “…The energy available to create an increase in the fracture length is the energy release rate G…”)

Regarding Claim 8: Ouenes and Somogyvari teach The method as recited in claim 1, wherein the calculating the HF geometry further comprises: 
Ouenes teaches constraining the calculating utilizing mass conservation, energy conservation, multi-fracture interaction, and stress field orientation. ([0085] Ouenes teachesthe energy conservation “…The fracture grows when the energy release rate, G is greater than or equal to a critical value, toughness Ge, which is a material property. This invention uses 2D plane strain elastic theory which is used to study the lateral effects of hydraulic fracturing in the presence of natural fractures. In this setting, the J integral represents the energy release rate G…”
[0092] Ouenes teaches multi-fracture interaction “…Stimulated permeability in the Stimulated Reservoir Volume (SRV) region, KsRv, within the halflengths derived from the strain map 203, and controlled by the complex interaction between the induced and natural fractures…”
[0105] Ouenes teaches stress field orientation “…At step 540, the 2D natural fracture model available in the geomechanical layer is converted into an equivalent fracture model 541 where each fracture is represented by a length and an orientation both used as input into a meshless particle-based geomechanical simulator 542 able to represent the natural fractures as explicit segments that could be connected or disconnected. After application of the regional stress 117 to the equivalent fracture model 541 and reaching a quasi-equilibrium state, the resulting stress field could be used to compute the differential stress and the local maximum principal stress direction which represents the initial geomechanical conditions required before simulating hydraulic fracturing…”
Pg. 5106 ¶3 Somogyvari teaches mass conservation “…Initially, the mass conservation equation for a control volume without any chemical reaction is solved until a steady state condition is satisfied…”)

Regarding Claim 9: Ouenes and Somogyvari teach The method as recited in claim 8, wherein the constraining further includes 
Ouenes teaches a HF fluid leak-off calculation. ([0105] Ouenes teaches a leak-off coefficient when optimizing “…Using the estimated geomechanical half lengths, the hydraulic fracturing design software could be constrained to match the treatment data if available and the optimal values of hydraulic fracture heights, leak-off coefficient, stress gradients and other parameters could be optimized…”)

Regarding Claim 11: Ouenes and Somogyvari teach The method as recited in claim 1, 
Somogyvari teach wherein the calculating the HF geometry merges two or more fractures. (Pg. 5109 ¶6 Somogyvari teaches intersecting and deleting the fracture for merging “…Fracture shift is the third possible update. A deletable fracture is shifted along one of its intersecting fractures until the closest free insertion points. The technical implementation of this update is the combination of the earlier two: first deletion and then the insertion of the fracture at another position…”)


    PNG
    media_image3.png
    571
    436
    media_image3.png
    Greyscale
Regarding Claim 12: Ouenes and Somogyvari teach The method as recited in claim 1, 
Ouenes teaches wherein the model inputs further includes a wellbore length, a wellbore orientation, and a HF stage. (Fig. 1 and [0067] Ouenes teaches the wellbore in a 3D representation which includes the length and orientation with the stage in relation to the wellbore “…This artificial intelligence workflow will find the geologic relationship that relates the continuous drivers available in the entire study area with the natural fracture defined in a 3D representation along the wellbores 105, 106 or in a 2D representation at the well locations such as 101 and 102. Once this geologic relationship is found and validated with existing well data, it will be applied over the entire study area to predict the continuous natural fracture density or its proxy defined using wireline logs, surface or downhole drilling data, drilling reports measurements such as mud losses, or well performance derived from well production…”)

Regarding Claim 13: Ouenes and Somogyvari teach The method as recited in claim 1, wherein the calculating the HF geometry further comprises: 
Somogyvari teaches pre-processing the current portion of the differential stress map, wherein the pre-processing includes determining at least one of the current portion is outside of the differential stress map, the current portion already has fractures, the total energy value is sufficient to fracture the current portion, the total energy value is sufficient to complete the HF geometry, and the total energy value is sufficient to enable a stress shadow effect; and  (The claim recites “at least one of” and pg. 5110 ¶6 Somogyvari teaches the current portion of the fracture by selecting the insertion point “…First, the probability of selecting one insertion point is calculated from the total number of possible insertion points. Then the probability of the drawn injection length is calculated from the FLD and truncated to the fracture length limits at the given insertion points…”)
Somogyvari teaches determining to bypass a current propagation step utilizing the pre-processing. (Pg. 5110 ¶6 Somogyvari teaches the rejection of the step, i.e. bypass if the MHG ratio is below a threshold “…For the evaluation of the MHG ratio (a), a random number b is drawn from a uniform distribution between 0 and 1. The proposal is accepted if b a and rejected if b > a…”)

Regarding Claim 14: Ouenes and Somogyvari teach The method as recited in claim 1, 
Ouenes teaches wherein the current portion of the differential stress map is determined utilizing a fracture volume calculated volumetrically at the end of each of the propagation steps, and  ([0088] Ouenes teaches the volume of the fracture “…These geomechanical half lengths could be estimated for each hydraulic fracturing stage or for each cluster of each stage thus providing a better approximation of the volumetric fracture complexity captured by the volumetric strain…”)
Ouenes teaches wherein the calculating the HF geometry utilizes the angle and length of a fracture. ([0072] Ouenes teaches the angle and length of the fracture “…Referring to FIG. 7, the weighting method is illustrated by considering a subset of a 2D grid centered on the cell (i,j) and divided into discrete cells labeled by their coordinates i and j 201, where the fracture density at cell (i,j) is labeled FD (i,j) is represented by a segment which has a length L(i,j) 202 and an angle theta (i,j) 203. The length L(i,j) could be given by the formula…”)

Regarding Claim 15: Ouenes and Somogyvari teach The method as recited in claim 1, 
Ouenes teaches wherein the fracture model process utilizes a machine learning algorithm, and wherein the machine learning algorithm utilizes well system area property constraints. ([0103] Ouenes teaches constraints and neural networks, i.e. machine learning “…The 2D average or extracted seismic attributes 518 could be used as constraints to build petrophysical and geomechanical models 520 using multiple reservoir modeling techniques that include deterministic, geostatistics, and artificial intelligence methods such as neural networks…”)

Regarding Claim 16: Ouenes and Somogyvari teach The method as recited in claim 1, 
Ouenes teaches wherein the fracture model process is executed on a well site controller of the well system area, and the fracture model is utilized to update a HF job plan. ([0045] Ouenes teaches determining the workflow, i.e. HF job plan “…FIG. 4 shows the stimulation of wellbores 108 and 111 with three hydraulic fracturing stages. As will be discussed below, in some instances the workflow will provide the results needed to estimate the optimal number of hydraulic fracturing stages needed for optimal stimulation of wellbores 108 and 111…”)

Claims 17 and 19-20 are rejected under substantially the same ground as Claims 1, 8, and 13, mutatis mutandis.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over
Ouenes, U.S. Patent Application Publication 2017/0145793 A1 (hereinafter ‘Ouenes’) in view of
Somogyvari et al., “Synthetic fracture network characterization with transdimensional inversion” (hereinafter ‘Somogyvari’) further in view of 
Skomorowski et al., “The use of multistage hydraulic fracture data to identify stress shadow effects” (hereinafter ‘Skomorowski’).

Regarding Claim 10: Ouenes and Somogyvari teach The method as recited in claim 8, wherein the constraining further includes 
Ouenes and Somogyvari do not appear to explicitly disclose
a stress shadow effect.

However, Skomorowski teaches a stress shadow effect. (Pg. 4 left col ¶2 Skomorowski “…Stress shadow data can be gathered from net fracturing pressure data recorded in the field during hydraulic fracturing [5]. A steady increase in net pressure along fracturing stages would suggest little to no stress shadow interference, whereas an up and down trend in net pressure data could suggest that fractures are interacting due to stress shadow effects…”)
Ouenes, Somogyvari, and Skomorowski are analogous art because they are from the same field of endeavor, modeling hydraulic fracturing.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calculating a HF geometry for the current portion of the differential stress map wherein a total energy value is reduced utilizing the calculated HF geometry as disclosed by Ouenes and Somogyvari by a stress shadow effect as disclosed by Skomorowski.
One of ordinary skill in the art would have been motivated to make this modification in order to use the stress shadow effect in fracturing spacing optimization as discussed by Skomorowski in the abstract “This paper will examine the stress shadow effects during MSHF in unconventional reservoirs and the possibility of fracture spacing optimization. The study aims to examine previous stress shadow models to identify the most commonly agreed upon effects of stress shadowing, as well as any noted differences in stress changes during different completion methods”.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) , set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-20 are rejected.
Claims 21-23 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146